Name: Commission Regulation (EEC) No 545/86 of 27 February 1986 laying down detailed rules for applying the arrangements for a security as provided for in Regulation (EEC) No 360/86 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/46 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 545/86 of 27 February 1986 laying down detailed rules for applying the arrangements for a security as provided for in Regulation (EEC) No 360/86 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 on the application by Spain and Portugal of quantitative restrictions on fishery products ('), and in particular Article 3 (2) thereof, Whereas the issue of the import licences referred to in Article 3 ( 1 ) of Regulation (EEC) No 360/86 is subject to the lodging of a security under Article 3 (2) of the same Regulation ; Whereas more harmonious application of the Community rules may be ensured by the establishment of common rules for the lodging, release and forfeiture of the secu ­ rity ; whereas, to take account of the experience which Spain and Portugal have in managing a system of import licences in conjunction with security arrangements for fishery products, it should be left to these Member States to lay down certain special rules concerning the security arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 1 . On each application for an import licence as referred to in Article 3 of Regulation (EEC) No 360/86, importers shall lodge a security in cash or in the form of a guarantee from an establishment meeting the criteria laid down by the Member State issuing the licence. 2 . The amount of the security shall be not less than 5 % of the total value of the product covered by the import licence . It shall be set in national currency. 3 . The security shall be released, once the Member State has checked on compliance with the provisions of Article 5 of Regulation (EEC) No 360/86, in proportion to the quantities actually imported under the licence concerned. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (&gt;) OJ No L 43, 20 . 2. 1986, p. 8 .